office_of_chief_counsel internal_revenue_service memorandum number release date cc pa cbs dadonnelly postn-116657-06 uilc date date to edwin a herrera associate area_counsel sbse area from lawrence h schattner procedure administration collection bankruptcy summons branch subject enforcing liens on exempt and excluded_property this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue sec_1 does a notice_of_federal_tax_lien need to have been filed before the bankruptcy case is commenced in order for the irs to legally pursue collection of discharged liabilities against the debtors’ prepetition assets such as erisa-qualified pensions which never become property of the bankruptcy_estate is the service required to file a prepetition notice_of_federal_tax_lien in order to enforce its lien for discharged taxes against exempt_property assuming a prepetition notice_of_federal_tax_lien does not need to have been filed to legally pursue collection of discharged liabilities against property excluded from the estate is the amount that can be collected limited to the value of the asset as of the bankruptcy petition date postn-116657-06 conclusion sec_1 no a notice_of_federal_tax_lien need not have been filed prepetition in order for the irs to legally pursue collection of discharged liabilities against assets excluded from the bankruptcy_estate the excluded_property never becomes subject_to a trustee’s or a debtor’s power to avoid the statutory tax_liens on it and the liens are not rendered void by the bankruptcy code therefore excluded_property remains subject_to a statutory or secret tax_lien as well as a tax_lien for which a notice_of_federal_tax_lien has been filed and may be pursued for collection after discharge but property that was in the bankruptcy_estate and was later claimed as exempt from the bankruptcy_estate may not be pursued unless a notice_of_federal_tax_lien was filed prepetition because the statutory tax_liens are avoided on exempt_property unless notice of the tax_lien is filed no the amount that can be collected on a statutory tax_lien regardless of whether a notice_of_federal_tax_lien has been filed is not limited to the value of the asset as of the petition date once a lien attaches to property existing as of the petition date it attaches to any appreciation of that asset until the lien is enforced against that property law and analysis i background a tax_liens in general a federal_tax_lien attaches to all property and rights to property whether real or personal belonging to the taxpayer sec_6321 the lien imposed by sec_6321 arises when an assessment is made and continues until either the taxpayer’s liability is satisfied or the statute_of_limitations on collection expires sec_6322 the lien attaches to the taxpayer’s property and rights to property as of the moment of assessment and once filed attaches to any after acquired property 326_us_265 66_sct_108 90_led_56 the statutory lien created by sec_6321 is often referred to as a secret_lien since it arises as a matter of law against the taxpayer without the necessity of filing public notice in re 182_br_916 bankr s d fla citing 316_f2d_687 d c cir however the statutory or secret_lien is not effective against any purchaser holder of a security_interest mechanic’s_lienor or judgment lien creditor until a notice_of_federal_tax_lien has been filed sec_6323 if a notice_of_federal_tax_lien is not filed then one of the four types of creditors listed in sec_6323 will prime the irs who holds only a statutory or secret_lien b bankruptcy in general postn-116657-06 the ultimate goal of a debtor in bankruptcy is to obtain a fresh_start and have many of his debts discharged when a discharge order is entered a debtor is discharged from personal liability for the discharged debts u s c a while section a absolutely prohibits the collection of discharged liabilities from the debtor personally this provision does not prohibit the postdischarge enforcement of valid liens on property of the debtor that existed when the bankruptcy petition was filed in re 901_f2d_744 9th cir thus a bankruptcy discharge extinguishes only one mode of enforcing a claim - an in personam action - while leaving intact another - an in rem action 501_us_78 111_sct_2150 when a person files any type of bankruptcy petition a bankruptcy_estate is created by law such estate is comprised on all legal and equitable interests of the debtor in property as of the commencement of the case u s c sec_541 essentially all of the debtor’s property acquired prepetition goes into the bankruptcy_estate subject_to certain exclusions set forth in sec_541 and c in addition to these exclusions a debtor is allowed to claim certain property as exempt from the bankruptcy_estate property such as a homestead a car property used in a trade_or_business and some retirement assets are allowed as exempt_property to ensure a debtor has something with which to begin his fresh_start u s c sec_522 generally exempt_property is not liable for any prepetition debts during or after the bankruptcy case except debts secured_by unavoided liens and tax_liens with respect to which a notice_of_federal_tax_lien has been filed u s c sec_522 in essence a debtor may avoid a statutory tax_lien on his exempt_property by exempting the property from the estate but he may not avoid a tax_lien where a notice_of_federal_tax_lien has been filed whereas excluded_property never becomes property of the estate exempt_property initially becomes estate property under sec_541 and later during the case is returned to the debtor property excluded from a bankruptcy_estate is set forth in bankruptcy code sec_541 and c it includes certain erisa-qualified pension plans u s c c 504_us_753 112_sct_2242 the supreme court stated that by excluding erisa-qualified pension plans from estate property it gives full and appropriate effect to erisa’s goal of protecting pension benefits from the claims of creditors in bankruptcy patterson v shumate u s pincite in essence excluded_property does not touch the bankruptcy_estate and become subject_to the claims filed by the creditors in the bankruptcy action ii how bankruptcy affects tax_liens on excluded_property courts have developed different tests for determining whether a plan is an erisa-qualified pension_plan under patterson v shumate such that it would qualify as property excluded from the bankruptcy_estate for instance the court in 337_br_71 w d pa held that in order to be excluded from a bankruptcy_estate a pension_plan must contain a_trust although no such language exists in patterson postn-116657-06 the general_rule is that liens survive bankruptcy unless invalidated by some bankruptcy law provision 159_br_546 bap 9th cir while several bankruptcy code provisions authorize the avoidance of lien interests including tax_liens on property of the estate none of these provisions authorize the avoidance of such liens on excluded_property one bankruptcy code section that affects liens is sec_506 it provides in part that to the extent that a lien secures a claim against the debtor that is not an allowed secured claim such lien is void u s c sec_506 this section would not apply to liens on excluded_property because whether the irs has filed a notice_of_federal_tax_lien before the petition date or merely has a statutory lien under u s c sec_6321 the attachment of the tax_lien to excluded_property belonging to the debtor does not entitle the irs to file a secured claim in the bankruptcy case bankruptcy code sec_506 provides in part that an allowed claim of a creditor secured_by a lien on property in which the estate has an interest is a secured claim therefore a lien interest on excluded_property does not secure a claim against the debtor and consequently such lien interest is not subject_to being avoided under sec_506 confirmation of a chapter plan would also not void or strip a lien from attaching to excluded_property section of the bankruptcy code provides that property of the estate that vests in the debtor is free and clear of any claim or interest of a creditor provided for in the plan u s c b and c the statute is clearly limited to lien interests on property of the estate similarly in a chapter plan confirmation does not strip a lien from attaching to excluded_property section provides that after confirmation of a plan property dealt with by the bankruptcy plan is free and clear of all claims and interests of creditors u s c c thus only lien interests on property dwelt with by the plan are eliminated after confirmation and thus would not include lien interests on property excluded from the estate that is not dwelt with by the plan the bankruptcy code also provides special powers to avoid or render ineffective certain unperfected liens so that estate property is available for distribution to unsecured creditors it is our view that such powers do not apply to excluded_property the bankruptcy code provides that a trustee obtains the rights of a hypothetical judicial lien creditor or a lien creditor who obtains an execution against the debtor as of the date of the commencement of the case and this status allows him the power to avoid any transfer of property of the debtor or any obligation incurred by the debtor that would be voidable by such creditor under nonbankruptcy law u s c sec_544 and under subsection a the status of a judicial lien creditor would seem to satisfy the requirements of a judgment lien creditor under sec_6323 and as further defined in sec_301 g and under subsection a the status of a lien creditor who has executed against the debtor would satisfy the requirements of a holder of a security_interest as defined in sec_301_6323_h_-1 thus the trustee’s status under in 343_f3d_1171 9th cir acq 2004_41_irb_593 the ninth circuit held that the service did not hold a secured claim with respect to a debtor’s interest in an erisa-qualified pension_plan because such interest was excluded from the bankruptcy_estate under sec_541 postn-116657-06 sec_544 would entitle the trustee to prevail against unfiled federal tax_liens outside of bankruptcy and therefore the trustee may avoid a statutory tax_lien notice of which had not been filed before the petition date the same type of power is given to a trustee under u s c sec_545 it also provides that a trustee may avoid the fixing of a statutory lien on property of the debtor under certain circumstances it should be noted however that amendments to sec_545 made by the bankruptcy abuse prevention and consumer protection act of clarify that the trustee’s status as a bona_fide purchaser under sec_545 is not the same as a purchaser under internal_revenue_code sec_6323 and therefore the trustee could not avoid the fixing of an unfilled federal_tax_lien while the trustee has the power to avoid unfiled federal tax_liens under sec_544 we believe this power only extends to avoiding such liens on property of the estate and not on property excluded from the estate the trustee’s avoidance powers under sec_544 are broadly defined and this section provides that the trustee may avoid any transfer of property of the debtor or any obligation incurred by the debtor sec_544 does not limit the trustee’s avoidance power to property of the estate but uses the phrases property of the debtor and any obligation incurred by the debtor but by definition a trustee is a representative of the bankruptcy_estate u s c as such his avoidance powers will only be enforced to benefit the bankruptcy_estate 284_us_4 a trustee’s avoidance powers provide recovery_of property or avoidance of property interests previously transferred to the extent that these transfers would disturb what would otherwise be coequal treatment of similarly situated creditors courts and legislative_history have referred to this as the prime bankruptcy policy of equality of distribution among creditors norton bankruptcy law and practice 2d chapter p to it is our position that the trustee’s lien avoidance powers are limited to the extent that the lien avoidance benefits the bankruptcy_estate and brings property of the debtor into the bankruptcy_estate for distribution to creditors since the supreme court has held that excluded_property is not property of a bankruptcy_estate subject_to claims of creditors the excluded_property should not be subject_to a bankruptcy trustee’s avoidance powers excluded_property such as an erisa-qualified pension_plan described in the patterson v shumate case is different from exempt_property because it never becomes property of the bankruptcy_estate since excluded_property never becomes property of the estate it never becomes subject_to the trustee’s power to avoid statutory tax_liens or the debtor’s power to avoid statutory liens by exempting the property from the bankruptcy_estate there is no bankruptcy code section that would void or avoid a tax_lien on excluded_property a statutory or secret tax_lien which attaches to a taxpayer’s excluded_property before a bankruptcy petition is filed remains unaffected by the bankruptcy action in other words liens for discharged taxes on property excluded from a debtor’s bankruptcy_estate continue to encumber a debtor’s prepetition property in courts have held that avoidance power under u s c sec_544 applies to chapter and chapter cases there is a conflict among the courts as to whether the debtor may exercise these powers in a chapter case postn-116657-06 the same manner after as before a bankruptcy petition is filed accordingly a tax_lien which attaches to the excluded_property before the taxpayer files a petition in bankruptcy is unaffected by the bankruptcy action and the irs may proceed to enforce either its statutory tax_lien or its tax_lien secured_by a filing of a notice_of_federal_tax_lien against that property see 197_br_692 wherein the parties agreed that if property is excluded from a bankruptcy_estate it is subject_to a statutory tax_lien where notice_of_federal_tax_lien has not been filed iii tax_liens for dischargeable taxes only attach to a debtor’s prepetition property but any appreciation on that property inures to the benefit of the irs the discharge injunction under section limits the property or rights to property to which a tax_lien for discharged liabilities attaches generally a tax_lien attaches to all property rights of a taxpayer as of the moment of assessment and attaches to any after acquired property 326_us_265 66_sct_108 90_led_56 but a prepetition tax_lien for discharged taxes does not apply to property acquired after a bankruptcy petition is filed 972_f2d_730 7th cir in re 204_br_838 bankr s d ga in re 27_f3d_365 9th cir until the after-acquired property comes into existence the federal_tax_lien is not choate or perfected as to that property 347_us_81 74_sct_367 98_led_520 but by the time the postpetition property is acquired by a debtor his personal liability for the underlying tax has been discharged and cannot be the basis for a lien in essence a lien can never be perfected against the after-acquired property because the personal liability for the tax and the existence of the property cannot occur simultaneously the affixing of a creditor’s lien against a debtor’s property is based upon the existence of a debt as the personal liability of the debtor in re marshall b r pincite the discharge injunction enjoins any act to collect a discharged debt as a personal liability of the debtor u s c a any attempt to enforce an unperfected tax_lien based on a discharged liability is prohibited by the discharge injunction thus the filing of a petition in bankruptcy limits the reach of a prepetition tax_lien for discharged taxes to a debtor’s property or rights to property which are in existence as of the petition date any property or rights to property acquired by the debtor after bankruptcy are not encumbered with a prepetition lien for discharged taxes whether it is a secret tax_lien or a tax_lien where notice has been property filed after bankruptcy the irs holds and can only enforce a prepetition tax_lien for discharged taxes on property to the extent the taxpayer had an interest in that property as of the bankruptcy petition date the irs is in a unique situation with regard to erisa-qualified pension plans excluded from a bankruptcy_estate while another creditor may be in the same lien situation as the government and hold a lien interest against an excluded erisa-qualified pension plans only the federal government would be able to enforce its liens this is because the erisa plans contain an anti-alienation provision which bars creditors from enforcing their liens against the plans but the anti-alienation provisions of erisa-qualified plans are not enforceable against the federal government postn-116657-06 although a lien only attaches to property or rights to property of the debtor as of the petition date the lien is not limited to the value of the property as of the petition date once a tax_lien regardless of whether notice has been filed attaches to property existing at the petition date it attaches to any appreciation of that asset until the lien is enforced against that property the supreme court has held that a creditor’s lien stays with the property until the foreclosure and therefore any increase in valuation during the pendency of the bankruptcy rightly accrues to the benefit of the creditor 502_us_410 112_sct_773 see also 222_br_555 ed mich case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call -------------------- if you have any further questions
